The indictment contained two counts. Count 1 charged that defendant *Page 695 
did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. Count 2, in proper form and substance, charged him with the unlawful possession of a still, etc. The conviction rested upon the second count, and the evidence was ample to support the verdict of the jury and to sustain the judgment of conviction. This evidence was without dispute or conflict, and an examination of the record, including each ruling of the court to which an exception was reserved, fails to disclose any error of record, and the court committed no reversible error in any of its several rulings. Affirmed.